Citation Nr: 1203583	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  03-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for Crohn's disease, claimed as a stomach condition. 

2.  Entitlement to service connection for hepatitis C, to include as secondary to treatment for Crohn's disease. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1971 to July 1974. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  By this decision, the RO reopened the previously denied claim of service connection for Crohn's disease claimed as a stomach condition, but denied the underlying claim on the merits.  The RO also denied service connection for hepatitis C.  The Veteran appealed the RO's June 2003 rating action to the Board. 

In a June 2005 decision, the Board concurred with the RO's determination that new and material evidence had been received to reopen the previously denied claim of service connection for Crohn's disease.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92 (despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim).  However, the Board concluded that additional development was required with respect to the merits of the underlying service connection claim, as well as the hepatitis claim.  Accordingly, these claims were remanded for this development, to include additional notice and an examination to address the etiology of the claimed disabilities.  The record reflects that additional notice was sent to the Veteran via a July 2005 letter, and that he underwent a VA medical examination in March 2006.  

In a January 2007 decision, the Board denied service connection for Crohn's disease and hepatitis C.  The Veteran appealed the Board's January 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  By a May 2008 Order, the Court, pursuant to a joint motion, vacated the Board's January 2007 decision, and remanded the case for compliance with the instructions in the joint motion.  The basis for the joint motion was that the reasons and bases supplied for the Board's decision denying service connection for Crohn's disease and hepatitis C were inadequate.  Specifically, it was argued that the Board's decision failed to adequately discuss the favorable lay statements, including those of the Veteran, that his symptoms had their onset in service and had persisted until he was subsequently diagnosed with Crohn's disease.  Moreover, it was contended that the Board had failed to discuss its "implicit" rejection of medical treatise information that had supported the Veteran's claim.  In April 2009, the Board remanded the Veteran's claims to obtain an additional medical opinion to clarify the record.  This opinion was obtained in April 2011.  Copies of the April 2011 VA opinion have been associated with the claims file.  Thus, the Board finds that the remand directives have been substantially complied with, and, as such, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for arthritis of the wrists has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of record demonstrates that the Veteran's Crohn's disease did not originate during his period of military service or until several years thereafter, and is not otherwise etiologically related thereto. 

2.  The Veteran's contention that his current Crohn's disease had its onset during military service is not credible evidence. 

3.  The competent and probative medical evidence of record reflects that the Veteran's hepatitis C did not have its onset during military service and is not otherwise etiologically related thereto. 

4.  There is no service-connected Crohn's disease to which current complaints of hepatitis C may be attributed.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Crohn's disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5013A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  The criteria to establish service connection for hepatitis C, to include as secondary to Crohn's disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the United States Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002) ; see also 38 C.F.R. § 19.7 (2011) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a).  Here, the RO provided the Veteran with pre-adjudication VCAA notice in an August 2002 letter.  In that letter, the RO specifically notified him of the substance of the VCAA including the types of evidence necessary to establish his claims, and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103  (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Pre-adjudication notice as to the service connection claims on appeal was provided in the above-cited letter.  This letter, along with a letter issued in July 2005, informed the Veteran to let VA know of any evidence he thought would support his claims, that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send what "we need." 

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the Dingess elements via March and October 2006 letters.  Id.   

In Pelegrini II, the Court also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The Veteran was provided pre-adjudication VCAA notice via an August 2002 letter.  Id.   

The RO has also taken appropriate action to comply with the duty to assist the Veteran with the development of the service connection claims on appeal. The Veteran's service treatment records (STRs), as well as numerous private and VA treatment and examination reports, and statements of the Veteran, his family, friends, and attorney are of record.  The Veteran, through his attorney, has also submitted medical treatise information in support of his claims.  In April 2009, the Board remanded the claims on appeal to have a March 2006 VA Nurse Practitioner clarify her opinion as to the etiology of the Veteran's Crohn's disease and hepatitis C in light of favorable medical evidence submitted on behalf of the Veteran.  The March 2006 VA nurse practitioner provided this opinion in April 2011.  A copy of the April 2011 opinion has been associated with the record.

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the service connection claims discussed in the analysis below. VA has complied with the duty to assist requirements of the VCAA with respect to the service connection claims on appeal. 

In sum, any procedural errors in the development and consideration of the claims by the originating agency were non-prejudicial to the Veteran.  Given these matters of record, the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Laws and Regulations 

(i) Service Connection-general criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease, such as ulcers, peptic (gastric or duodenal), to a degree of 10 percent or more within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the showing of chronic disease during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

(ii) Secondary Service Connection

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen.  38 C.F.R. 3.310 (2011).  The amended 38 C.F.R. § 3.310, limits service connection on the basis of aggravation to those situations in which medical evidence created prior to the alleged aggravation establishes a baseline for the disability prior to aggravation.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III Factual Background

The Veteran's service treatment records include a May 1971 service entrance examination report reflecting that the Veteran's stomach was evaluated as "normal." On a May 1971 Report of Medical History, the Veteran indicated that he had had frequent indigestion.  In the Notes section of the report, the examining physician related that the Veteran had occasional indigestion.  In January 1973, the Veteran complained of having stomach pains after he ate for the previous past month.  He reported that there was no real pain, but that it was more akin to nausea.  He was subsequently seen twice in February 1973 with stomach complaints.  An upper gastrointestinal (GI) series, performed in late February 1973, was negative.  Treatment records, dated in March 1973, reflect that he complained of stomach pains and pain in the groin area. Further, he reported that medication did not relieve the cramps or burning sensation.  In July 1973, he was seen with complaints of stomach pain off and on over the past two weeks.  He saw a medical officer who noted the Veteran reported crampy mid-abdominal pain about thirty minutes after eating.  Nevertheless, at his June 1974 separation examination, all of the Veteran's systems were evaluated as normal.  The examiner assigned the Veteran a numerical designation of 1 under P on the Veteran's physical profile, i.e., PULHES (PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S for psychiatric). Then, as now, the number 1 indicated that an individual possessed a high level of medical fitness and, consequently, was medically fit at service discharge.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  On a July 1974 Statement of Medical Condition, the Veteran stated that there had not been any change in his medical condition.

Because the Veteran's STRs were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

The Veteran's post-service VA and private medical records further reflect that he continued to have stomach problems after his separation from active duty.  When examined by VA in November 1976, he reported that he first began having trouble with his stomach in service in 1973 and that this was manifested by nausea, loss of appetite, no weight loss, no hematemesis, and no melena. He also reported that he was treated with medication and by diet.  Further, he reported that since discharge from service he had had intermittent discomfort in the stomach, but no change in symptomatology.  However, an upper GI series and esophogram were negative.  The clinical diagnosis was no evidence of gastric pathology at this time. 

Also of record are private medical records and letters from private physicians.  In a January 1977 letter, A.F. S., M.D. (hereinafter, "Dr. S") related that he had seen the Veteran in March 1976 for symptoms compatible with peptic ulcer disease.  Dr. S stated that no diagnostic studies were performed, and that the Veteran was treated with diet and medication.  Subsequent records from September 1978 reflect that the Veteran complained of diarrhea and abdominal cramps over the past three days. In August 1979, he complained of indigestion and reported that eating caused indigestion. In February 1980, he returned with complaints of cramps, diarrhea and abdominal pain. 

In March 1980, after a 4 to 5 week history of abdominal pain with alternating diarrhea and constipation, the Veteran had an upper GI series and a small bowel series, which revealed some irregularity of the distal small intestine compatible with Crohn's versus lymphoma.  Because of this he was hospitalized for a colonoscopy, which revealed a colonic stricture in the sigmoid colon.  Biopsies and brushings of this were negative for malignancy.  The Veteran was felt to have Crohn's disease and was treated with steroids. Thereafter, in November 1980, he had a relapse of symptoms and underwent an abdominal colectomy and small bowel resection with iliosigmoidostomy.  A pathology report confirmed the diagnosis of Crohn's disease. 

Subsequent records continue to show treatment for residuals of surgery and Crohn's disease.  These records further reflect that the Veteran has been diagnosed with hepatitis C. 

Also of record are statements from the Veteran's parents, an aunt, a cousin, and a friend who recalled that the Veteran had stomach and digestive problems when he returned from service. 

In a September 2003 statement, R. C. C., M.D. noted the Veteran had stomach problems in 1971 and 1973 and that he was finally diagnosed with having Crohn's disease in the early 1980s.  Dr R. C. stated that, in his opinion, Crohn's disease was difficult to diagnose at the initial manifestation, especially if biopsies were not done at the right places.  Further, Dr. R. C. stated Crohn's was a chronic disease presenting with vague abdominal symptoms before a proper histological diagnosis is done. 

In June 2005, the Board noted that while Dr. R. C's statement provided medical evidence that Crohn's disease presents with vague abdominal symptoms, he did not provide a clear medical opinion linking the Veteran's in-service symptoms to his Crohn's disease, first diagnosed in 1980.  Therefore, the Board remanded the case for a VA examination and medical opinion. 

The Veteran subsequently underwent a VA medical examination in March 2006, at which the examiner noted that the claims folder was available and reviewed. Diagnoses following examination included Crohn's disease and hepatitis C. Moreover, the examiner commented that, after review of the pertinent documents and medical literature, it was determined that it was less likely as not that the Veteran's Crohn's disease had its onset in service or was causally related to any incident of service because of the number of years between military service and diagnosis.  The examiner noted that medical literature reflected that the diagnosis was often delayed on a 3 year average because of the vague symptoms, and that, in this case, there was approximately 6 years between the end of active duty to the time of diagnosis.  The examiner stated that the GI symptoms during active duty and post military until the late 1980's did not support a diagnosis of Crohn's disease. 

In an April 2006 addendum, the examiner stated that the claims folder and service medical records were reviewed in full, that all service GI complaints were reviewed in full and compared to records of Crohn's disease being diagnosed in 1979, and summarized relevant examples thereof.  The examiner noted that while these complaints might be consistent with Crohn's, the likelihood of these symptoms being etiologically linked to Crohn's being diagnosed in 1979 was about 10 to 15 percent per discussion with Dr. N (identified as the co-signing staff physician). Therefore, it was opined that the symptoms noted in the service treatment record of GI complaints were not as likely as not connected to the diagnosis of Crohn's in 1979.

In August 2006 and October 2008, the Veteran's attorney submitted a letter from the Advocacy for Patients with Chronic Illness, Inc. along with copies of medical treatise information from the Crohn's and Colitis Foundation of America (CCFA), which discussed, in part, the symptoms of, and the difficulty in diagnosing, Crohn's disease.  According to CCFA, the symptoms of Crohn's disease and a related disease, ulcerative colitis, were so similar that it was difficult to definitely diagnosis the two.  It was also noted that the cause of inflammatory bowel disease (IBD) was unknown but that it involved a complex interaction of factors:  the genes the person inherited, the immune system and the environment.  The hallmark symptoms of Crohn's disease were listed, in part, as persistent (italics added for emphasis) diarrhea (loose, watery or frequent bowel movements), crampy abdominal pain, fever, and, at times, rectal bleeding.  Loss of appetite, fatigue, and subsequent weight loss might also occur.  Crohn's disease also affected the joints, eyes, skin, and liver.  

In October 2008, R. C., M. D., indicated that he had been treating the Veteran for symptoms of Crohn's disease for several years and that it was difficult to initially diagnose.  Dr. R. C. noted that the Veteran had had some nonspecific adnominal complains in 1971 and 1973 that he thought "could be present with the Crohn's disease."  

In a February 2011 statement, M. W. L., M. D., a private gastroenterologist, noted the Veteran's in-service gastrointestinal complaints that are consistent with that previously reported herein.  Dr. W. L. stated that at no time while on active duty was the Veteran checked out for Crohn's [disease].   Dr. M. L. noted that the Veteran's terminal ileum had never been imaged [during military service].  Dr. M. L. concluded that the Veteran "possibly could have had Crohn's  when he was active duty.  At this point, however, there is just no way of knowing one way or the other.  I think it would be naïve to say that his Crohn's began when it was diagnosed in 1980.  It absolutely could have begun in 1973, and it would have certainly been compatible with the symptoms he presented with at that time."  

In April 2011, a VA nurse practitioner (NP) provided a supplemental opinion to her March 2006 opinion.  The VA NP once again reviewed the entire claims file, to include the Veteran's STRs, the medical treatise information on Crohn's disease provided by the Veteran's attorney, statements authored by the Veteran's attorney, as well as the October 2008 and February 2011 opinions of R. C. C., M. D. and M. L., M. D., respectively.  The VA NP concluded that the Veteran's in-service symptoms were less likely related to his Crohn's disease.  In formulating her conclusion, the VA NP reasoned that contrary to the Veteran's attorney's assertion, the Veteran was not seen for "persistent complaints" during his period of active military service, but had received treatment on three occasions from January to July 1973 for abdominal cramping without any evidence of persistent diarrhea, fever, rectal bleeding, and weight loss--four cardinal symptoms of Crohn's disease according to the CCFA.  

In addition, aside from the Veteran's undocumented complaints of self-treatment for his gastrointestinal symptoms, the April 2011 VA NP further reasoned that the medical evidence was devoid of any subjective complaints or clinical pathology of any gastrointestinal disorder until 1976, two years after the Veteran was discharged from active military service in 1974.  The VA NP opined that despite the stated prodromal period of seven (7) years prior to a diagnosis of Crohn's disease, as cited in her earlier examination as well as by the Veteran's attorney, one would have expected the Veteran to have sought treatment prior to his final diagnosis of Crohn's disease in 1979.  Thus, in the absence of any medical treatment nexus and a lack of persistent gastrointestinal symptoms, such as persistent diarrhea, fever, rectal bleeding, and weight loss during military service, the VA NP concluded that it was less likely as not that the Veteran's in-service symptoms were related to his current diagnosis of Crohn's disease.

III.  Analysis

(i) Crohn's Disease

The Veteran contends that his in-service stomach problems, to include nausea and abdominal cramping, were early manifestations of his subsequently diagnosed Crohn's disease. 

The initial question to be answered is whether the Veteran currently has Crohn's  disease and, if so, whether such disability is linked to the reported in-service gastrointestinal complaints.  

The Board finds, for reasons expressed below, that the preponderance of the competent and probative evidence of record does not demonstrate that his Crohn's disease originated during active military service or within the initial post-service year, or is otherwise etiologically related thereto.

The Veteran has a current diagnosis of Crohn's disease.  (See February 2011 report, prepared by M. L., M. D.)  Thus, the crux of the Veteran's claim for service connection for Crohn's disease is whether it is etiologically linked to the reported in-service gastrointestinal complaints.  As to the medical opinion evidence in this case, the Board notes that there are conflicting opinions as to the etiological relationship between the Veteran's in-service gastrointestinal complaints and his period of military service.

In support of the claim, are September 2003 and October 2008 opinions, authored by R. C. C., M. D.  The Board finds each opinion to be of limited probative value.   In September 2003, Dr R. C. stated that Crohn's disease was difficult to diagnose at the initial manifestation, especially if biopsies were not done at the right places.  Further, Dr. R. C. stated Crohn's was a chronic disease presenting with vague abdominal symptoms before a proper histological diagnosis is done.  The Board finds this opinion to be of limited probative value because Dr. R. C.'s statements do not refer to the Veteran's specific case, but to the general difficulties in diagnosing Crohn's disease.  Dr. R. C. does not specifically opine that the Veteran's in-service gastrointestinal complains of abdominal pain and nausea were the initial manifestations of his diagnosis of Crohn's disease in 1980.  (See March 1980 report, prepared by Baton Rouge General Hospital, containing a diagnosis of probable Crohn's disease).  In addition, the Board finds that Dr. R. C.'s October 2008 opinion that the Veteran's nonspecific abdominal complaints in 1971 and 1973 could have been Crohn's disease to be of limited probative value.  Dr. R. C. couched his opinions in equivocal terms, such as "could have been"  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's opinion was too speculative when phrased in equivocal may or may not be related to service language).  See, too, Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Dr. R. C.'s October 2008 opinion is equivocal on whether the Veteran's in-service gastrointestinal complaints were the initial manifestations of Crohn's disease.  The Court has held that a doctor's opinion phrased in terms of "may or may not" or "could" be related to service is an insufficient basis for an award of service connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998).   

The Board also finds the February 2011 opinion of M. L., M. D., wherein he opined that the Veteran "possibly could have had Crohn's when he was active duty" and that "it absolutely could have begun in 1973 and it would have certainly been compatible with the symptom he presented with at that time" also to be of limited probative value because it is equivocal on whether the Veteran's in-service gastrointestinal complaints were the initial manifestations of Crohn's disease.  Id.   In fact, M. L., M. D., stated that there was no way of knowing one way or the other.  

Also in support of the Veteran's claims are a letter from the Advocacy for Patients with Chronic Illness, Inc. along with copies of medical treatise information from the Crohn's & Colitis Foundation of America (CCFA), which discussed, in part, the symptoms of, and the difficulty in diagnosing, Crohn's Disease, as noted above.  Generally, evidence in the nature of medical treatise evidence that simply provides speculative or generic statements that are not case specific or related to the facts of a veteran's specific claim is insufficient to establish service connection by means of such evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Rather, such evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based on objective facts.   Sachs v. West, 11 Vet. App. 314, 317 (1998).  Here, and as noted by the VA NP in April 2011, the hallmark characteristics of Crohn's disease as noted in the information provided by the CCFA were:  persistent (italics added for emphasis) diarrhea, fever, rectal bleeding, and weight loss--none of which accompanied the Veteran's occasional complaints of abdominal pain and nausea during his four years of military service.  In addition, despite the Veteran' in-service complaints of abdominal pain and nausea during military service, private gastroenterologists have not been able to unequivocally state that they were the onset of his subsequently diagnosed Crohn's disease.  Based on this, the Board does not find that the medical treatise information submitted by the Veteran and his attorney a sufficient basis to award service connection for Crohn's  disease. 

In contrast to the above-cited private gastroenterologist's opinions are the unequivocal April 2011 opinion of a VA NP that is against the claim for service connection for Crohn's disease.  The Board affords greater weight to the above-cited unfavorable March 2006 opinion, April 2006 addendum and April 2011 VANP's opinions than to the private opinions that are supportive of the claims.  Contrary to the equivocal opinions of R. C., M. D., and M. L., M. D., in April 2011,  the VA NP provided an unequivocal and well-reasoned opinion that it was less likely than not that the Veteran's in-service gastrointestinal complaints were the early manifestations of his subsequently diagnosed Crohn's disease.  In April 2011, the VA NP provided a reasoned opinion that, contrary to the Veteran's attorney's assertions, the Veteran had not been seen for "persistent complaints" during his period of active military service, but that he had received treatment on three occasions during his four-year tour of military service without any evidence of persistent diarrhea, fever, rectal bleeding, and weight loss--four cardinal symptoms of Crohn's  disease according to the CCFA.  In addition, the VA NP noted that aside from the Veteran's undocumented complaints of self-treatment for his gastrointestinal symptoms, the medical evidence is devoid of any subjective complaints or clinical pathology of any gastrointestinal disorder until 1976, two years after he was discharged from active military service in 1974.  The VA NP further opined that despite the stated prodromal period of seven (7) years prior to a diagnosis of Crohn's disease, as cited in the earlier examination as well as by the Veteran' attorney, one would have expected the Veteran to have sought treatment prior to his final diagnosis of Crohn's disease in 1979.  

The VA NP's April 2011 opinion is clearly based upon a comprehensive and factually accurate review of the record evidence from all sources and is therefore more probative than the private gastroenterologists' reports.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed.Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.)

The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). "It is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the [Board] ... to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  For the above-cited reasons, the Board finds the VA NP's April 2011 opinion to be more consistent with the evidence of record than the private gastroenterologist opinions that are in support of the claim for service connection for Crohn's disease. 

The Board acknowledges that in her April 2006 addendum, the VA NP stated that there was a 10 to 15 percent possibility that there was such a relation between the Veteran's in-service complaints and his subsequent diagnosis of Chron's disease.  However, that, in turn, corresponds to there being an 85 to 90 percent probability that the Crohn's disease is not related to these symptoms.  Thus, an award of service connection pursuant to this opinion would be based on nothing more than remote possibility, which is not permitted under the law.  See 38 C.F.R. § 3.102 (by reasonable doubt is meant...a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim"); Tirpak v. Derwinski, 2 Vet. App. 609, 611  1992) ("may or may not" language by physician is too speculative). In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for Crohn's disease. 

Moreover, as there is no evidence any ulcers (gastric or duodenal) manifested to a compensable degree within a year of the Veteran's discharge from active military service in 1974, service connection is also not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board has considered the Veteran's, his family members' and friends' assertions that his in-service gastrointestinal complaints were the initial manifestations of his subsequently diagnosed Crohn's disease.  The Board notes that the Veteran is competent to give evidence about observable symptoms such as having stomach pains and being nauseous during and after military service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  However, to the extent that the Veteran is claiming to have experienced continuous gastrointestinal symptoms since he was discharged from active military service that he self-treated, he is not found to be credible.  

As noted previously, the Veteran's June 1974 discharge examination report from active military service showed a normal gastrointestinal system.  The examiner assigned the Veteran a numerical designation of 1 under P on the PULHES scale.  On a July 1974 Statement of Medical Condition, the Veteran stated that there had not been any change in his medical condition.  Post service, the earliest report of any gastrointestinal complaints was in 1976, two (2) years after service discharge.  At that time, the Veteran reported to a VA examiner that since service discharge, he had experienced intermittent discomfort but without any change in symptomatology.  The Veteran did not report having self-medicated for his gastrointestinal discomfort.  Thus, even the Veteran's own statements and testimony do not support a finding that he has experienced continuous gastrointestinal symptoms since he was discharged from active military service in 1974.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim for service connection for Crohn's disease, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

(ii) Hepatitis C

With respect to the claim for service connection for hepatitis C, the Veteran maintains that it is secondary to a blood transfusion that he received during a bowel resection for his Crohn's disease.  (See February 2005 VA examination report and Veteran's statement to VA, received by the RO in September 2006).  Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are:  (1) evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two. 38 C.F.R. § 3.310 (2011). 

Inasmuch as the Board has already denied service connection for Crohn's disease in the preceding analysis, service connection for this disability has not been established.  Thus, a threshold legal requirement for establishing secondary service connection for hepatitis C is not met.  Accordingly, the claim of service connection for hepatitis C as secondary to Crohn's disease must be denied because it lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board further notes that there is no competent medical evidence that otherwise relates the etiology of the Veteran's hepatitis C directly to his period of active military service.  Indeed, a VA nurse practitioner opined, after a review of the claims files and physical evaluation of the Veteran in February 2006, that it was "[l]ess likely as not likely that the Hepatitis C was contracted during military service or causally related due to the absence of risk factors."  A VA staff physician also concurred with the VA nurse practitioner's opinion and co-signed the above-cited report in March 2006.  (See February 2006 VA digestive examination report, dated and signed by a VA nurse practitioner and staff physician in March 2006).  The VA nurse practitioner's opinion is against the claim and is uncontroverted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim for service connection for hepatitis C, to include as secondary to Crohn's disease, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for Crohn's disease is denied. 

Service connection for hepatitis C, to include as secondary to treatment for Crohn's disease, is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


